Plaintiff purchased of defendant a house and lot, and took a deed. Defendant remained in possession, plaintiff claiming that this was under an agreement of rental. Afterwards defendant refused to surrender the premises, claiming possession in her own right; further claiming that the purchase money had not all been paid, and that she signed the deed in ignorance of its contents and purport, supposing it was a bond for title, and being thereto persuaded by her husband. Plaintiff contended that the whole Of the purchase price had been paid, and that defendant fully understood the deed when made; and brought this petition, alleging that defendant was insolvent, and was removing an outhouse, etc. The prayer was, for injunction and receiver; for decree declaring the premises to be plaintiff’s property, and requiring possession to be surrendered; for .recovery of rents; *713and for general relief. At the trial plaintiff was allowed, over objection, to amend the petition by striking the prayer for injunction and receiver, and adding a prayer that the premises he adjudged to be plaintiff’s property, that a writ of possession be granted, and that plaintiff recover a certain amount as rent. The objection was that this was adding a new cause of action. The evidence was conflicting. Plaintiff obtained a verdict for the property and for rent, and defendant’s motion for a new trial was overruled.
Hudson & Blalock, for plaintiff' in error.
Fort & Watson, contra.